United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3721
                                   ___________

Steven M. Hunt,                         *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
United States of America,               * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: May 6, 2011
                                Filed: June 2, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Steven Hunt appeals the district court’s1 adverse grant of summary judgment
in his medical malpractice action brought pursuant to the Federal Tort Claims Act.
After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), this court affirms for the reasons discussed by the district court.

      Accordingly, this court affirms. See 8th Cir. R. 47B.
                      ______________________________


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.